COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                No. 08-19-00213-CV
                                                 §
  IN THE INTEREST OF                                               Appeal from the
                                                 §
  R.A.A., T.J.A., and S.M.A.,                                     65th District Court
                                                 §
  Children.                                                    of El Paso County, Texas
                                                 §
                                                                (TC# 2018DCM5057)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss and concludes

the motion should be granted and the appeal should be dismissed, in accordance with the opinion

of this Court. We therefore dismiss the appeal. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)